DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Applicant’s response to a Non-Final Office Action submitted on December 27, 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 8-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/783,925. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims 1-23 anticipate the claimed limitations of claims 1-7 and 8-23 of the instant application, thus, they are not patentably distinct from each other as set forth in the table herein below:
Pending App. No. 15/715,100:
Application No. 16/783,925:

Claim 1:  A method of reducing illnesses and infections caused by ineffective cleaning through tracked cleaning efficacy, the method comprising: detecting, by a wearable computing device that is worn by an individual performing cleaning on a plurality of target surfaces, movement associated with the wearable device during a cleaning event; determining, based on the movement associated with the wearable computing device, whether the individual has performed a cleaning operation on each of the plurality of target surfaces by at least comparing movement data generated by the wearable device with reference movement data associated with cleaning of each of the plurality of target surfaces; responsive to determining that the individual has not performed the cleaning operation on at least one of the 

Claim 16: A wearable computing device comprising: at least one sensor configured to detect movement associated with the wearable computing device; at least one processor; and a memory comprising instructions that, when executed, cause the at least one processor to: receive, from the at least one sensor, movement data for the wearable computing device while an individual wearing the wearable computing device performs a cleaning operation on a plurality of target surfaces during a cleaning event; determine, based on the movement data, whether the individual has performed the cleaning operation on each of the plurality of target surfaces by at least comparing movement data with reference movement data 

Claim 22: A method of establishing a customer-specific system for tracking cleaning efficacy, the method comprising: performing, by an individual wearing a wearable computing device, a cleaning operation on each of a plurality of target surfaces, the plurality of target surfaces being selected as target surfaces of which cleaning is desired to be tracked in connection with subsequent cleaning events; generating, by the wearable computing device, movement data associated with movement of the wearable device during the cleaning operation performed on each of a plurality of target surfaces; associating different 

Claim 1: A method of controlling cleaning effectiveness comprising: detecting, by a wearable computing device that is worn by an individual performing cleaning on a target surface, movement associated with the wearable device during a cleaning event; determining, based on the movement associated with the wearable computing device, a quality of cleaning for the target surface by at least comparing movement data generated by the wearable device with reference movement data associated with a threshold quality of cleaning for the target surface, responsive to determining that the target surface has not been effectively cleaned to the threshold quality of cleaning, performing, by the wearable computing device, an operation.






Claim 11: A wearable computing device comprising: at least one sensor configured to detect movement associated with the wearable computing device; at least one processor; and a memory comprising instructions that, when executed, cause the at least one processor to: receive, from the at least one sensor, movement data for the wearable computing device while an individual wearing the wearable computing device performs a cleaning operation on a target surface during a cleaning event; determine, based on the movement data, a quality of cleaning for the target surface by at least comparing movement data with reference movement data associated with a threshold quality of cleaning for the target surface, 



Claim 17: A method of total hygiene management comprising: determining, based on movement of a wearable computing device, at least one feature of movement that indicates a wearer of the wearable computing device is performing a cleaning action, thereby distinguishing movement of the wearable computing device during non-cleaning actions; determining, based on comparison of the feature of movement with reference to movement data associated with different types of cleaning actions, a specific type of cleaning action performed by the wearer of the wearable computing device; determining a quality of cleaning for the 


In view of the above, since the subject matters recited in the 1-7 and 8-23 of the instant application is fully disclosed in and covered by claims 1-23 of copending Application No. 16/783,925, allowing the 1-7 and 8-23 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Allowable Subject Matter
Claims 7 and 24 are objected to as being dependent upon a rejected base claims (as it was indicated in the Non-Final Office Action mailed September 24, 2021), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim/s.

Response to Arguments
Applicant’s arguments, see Pages 2-6, filed December 27, 2021, with respect to rejections of claims 1-5, 8-14 and 16-23 under 35 U.S.C. 102 and rejections of claims 6 and 15 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejections under 35 U.S.C. 102 and under 35 U.S.C. 103 of claims 1-6 and 8-23 have been withdrawn.
However, the provisional rejections of claims 1-6 and 8-24 on the ground of non-statutory double patenting has been maintained, thus the Rejection is made Final.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.
U.S. Publication No. 2003/0177986 A1 of Le Lievre et al, discloses a method for cooling a motor vehicle engine, which consists in regulating the volume and the flow rate of a coolant fluid in a hydraulic circuit (2) provided with a degassing bypass hose (6) wherein is provided a degassing box (11). The invention is characterised in that the method comprises a step which consists in determining the temperature of the cooling liquid, a step which consists in comparing the temperature of the cooling liquid with a first threshold temperature, and a step which consists in regulating the fluid circulation in the degassing bypass hose (6) such that, when the fluid temperature is higher than the first threshold, the amount of fluid circulating in the bypass hose (6) is greater than the amount circulating in that same bypass hose (6) when the fluid temperature is lower than the first threshold temperature. The invention also concerns a device for cooling a motor vehicle engine

U.S. Publication No. 2005/0262838 A1 of Kageyama et al, discloses in a hydraulic machine, hydraulic pump failure is detected and the pump lifespan is 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







	/SISAY YACOB/						March 12, 2022           Primary Examiner, Art Unit 2685